UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7419


KARL BRUCE EDWARDS,

                    Plaintiff - Appellant,

             v.

MS. PROUD, Recreation Staff Officer; MR. FULLER, Unit Staff Officer; M. S.
MOUBAREK, MD, Clinical Director; DR. S. MCGANN, MD; ACTING CAPTAIN
LATHROP; WARDEN TIMOTHY STEWART; UNITED STATES OF AMERICA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cv-02161-GLR)


Submitted: April 24, 2018                                         Decided: April 30, 2018


Before KING, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karl Bruce Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Karl Bruce Edwards appeals the district court’s order denying relief on his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act, 28 U.S.C.A. § 1346(b)

(West Supp. 2017), 28 U.S.C. §§ 2401(b), 2671-2680 (2012). We have reviewed the record

and find no reversible error. Accordingly, we deny Edwards’ motion to appoint counsel

and affirm for the reasons stated by the district court. Edwards v. Proud, No. 1:16-cv-

02161-GLR (D. Md. filed Sept. 25, 2017 & entered Sept. 26, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2